                                                                                                                    (1 of 119)
             Case: 21-1167, Document: 4-1, Filed: 08/23/2021                          Page 1 of 1




                          U.S. Bankruptcy Appellate Panel
                                 of the Ninth Circuit
                             125 South Grand Avenue, Pasadena, California 91105
                                               (626) 229-7220


 In Re: EVANDER FRANK KANE                                BAP No.: NC-21-1167
 Bk. Ct. No.: 21-50028                                    ADV. NO.:

                         NOTICE OF TRANSFER OF APPEAL TO DISTRICT COURT

A party to the appeal has timely filed an objection to the disposition of this matter by the Bankruptcy Appellate
Panel. See 28 USC Section 158. Consequently, this appeal is herewith transferred to District Court, San
Jose.

Please acknowledge receipt of the case file listed above by signing and returning a copy of this transmittal
form.

Susan M Spraul, BAP Clerk

By: Cecil Lizandro Silva, Deputy Clerk
Date: August 23, 2021

                                               Please acknowledge receipt of
                                               the case file listed above.
                                               Dated:_______________________

                                               Signed:______________________
                                                        District Court Deputy

                                               Assigned District Court No.

                                               _____________________________
cc: Bankruptcy Court
     All Parties




Case: 21-50028         Doc# 205        Filed: 08/23/21       Entered: 08/23/21 16:23:22             Page 1 of 1
